DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A computer implemented method of controlling a mobile agricultural machine, comprising: synchronizing a first control system and a second control system with a common time base; receiving, at the first control system, a location sensor signal indicative of a sensed geographic location of the mobile agricultural machine; generating a time stamp corresponding to the sensed geographic location; identifying a control action to perform based on the sensed geographic location; generating a future time stamp indicative of a future time at which the control action is to be performed; sending a control action identifier and the future time stamp to the second control system; and controlling an actuator, with the second control system, to perform the control action at a time corresponding to the future time, based on the control action identifier and the future time stamp.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A computer implemented method of controlling a mobile agricultural planter, comprising: synchronizing a display control system and a row unit control system with a common time base; receiving, at the row unit control system, a seed sensor signal indicative of a seed sensed by a seed sensor on a row unit of the mobile agricultural planter; generating a time stamp corresponding to the seed sensor signal; sending seed data, indicative of the seed sensor signal, and the time stamp to the display control system; and generating a mapping output signal to control a display mechanism to show a map of seed location based on the seed data and a time indicated by the corresponding time stamp.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A computer implemented method of controlling a mobile agricultural machine, comprising: receiving, at a first control system, control criteria for controlling the mobile agricultural machine; identifying a control action to perform based on the control criteria; generating a future location stamp, indicative of a future location of the mobile agricultural machine, at which the control action is to be performed; sending a control action identifier, indicative of the identified control action, and the future location stamp to a second control system; receiving, at a second control system, a location sensor signal indicative of a sensed geographic location of the mobile agricultural machine; and controlling an actuator, with the second control system, to perform the control action at a location corresponding to the future location, based on the control action identifier, the sensed geographic location of the mobile agricultural machine and the future location stamp.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666